DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10” (see Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because there are three of reference number “S1” directed to all three boxes in the flowchart of Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 2, line 11, should “casting-interruption punishment” be changed to “casting-interruption downtime”?
On page 2, lines 22-25, it is unclear whether or not some of the terms are intentional or are an error in translation.  For example, were “ant colony optimization”, “artificial bee colony”, and “cuckoo search” intentional or an error in translation?
On page 14, line 27, it is unclear what is meant by “neighborhood structure”.
On page 14, line 30, should “greedy” be deleted or replaced before “method”?
On page14, last line, it is unclear what is meant by “reinsert and exchange the two types of neighborhood”.
On page 15, line 25, should “taboo length” be changed to “tabu length”?
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.  The claims recite purely processes of mental steps of “using a dual-approximation method” (by a “solving module”), “using a solved result”, and “determining a furnace-batch sequence and a distribution theme” (by a “dispatching module”) that arises from the overall method that is “based on a distributed robust chance-constraint model” (by an “establishing module”), rather than an actual steelmaking-and-continuous casting operation.  This judicial exception is not integrated into a practical application because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than mere mental instructions of “using”, “determining”, and “establishing” an abstract ideal, and thus show no structure specific to how each of these steps is being conducted.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to at least the steps of “using” a dual-approximation method and a solved result, “determining” a furnace-batch sequence and a distribution theme, and “establishing” a distributed robust chance-constraint model”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to independent claims 1 and 5 (and a portion of claims dependent therefrom), the operating steps include at least steps of “using” a dual-approximation method and a solved result, “determining” a furnace-batch sequence and a distribution theme that arises from the overall method that is “based on a distributed robust chance-constraint model” (by an “establishing” module and process), which are mental (abstract) steps that do not require actual corresponding steelmaking-and-continuous casting machine(s) to carry out the operation.  These “using”, “determining”, and “establishing” steps of using the steelmaking-and-continuous casting machine(s) can be processed by human involvement (mental steps) and do not necessarily produce a tangible result.  In this instance, the applicants are requested to clarify these “using”, “determining”, and “establishing” steps of using the steelmaking-and-continuous casting machine(s) to set forth the process in a tangible manner.  As an example, the applicants are requested to provide one or more positive, distinct operating steps by providing a steelmaking-and-continuous casting operation (with corresponding structural features of the steelmaking-and-continuous casting machine(s)) that at least recite casting (pouring) and solidification of molten steel, including measuring and/or controlling of casting and/or solidification thereof.  Correction and clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 insofar as definite (in view of the 35 USC 101 and 35 USC 112(a) rejections) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106779486 A, of which a complete copy of the Chinese document with an English abstract was provided with the Information Disclosure Statement dated April 5, 2022.
Regarding independent claims 1 and 5, CN ‘486 discloses a steelmaking-and-continuous casting method and apparatus (abstract), wherein the method and apparatus comprise the following process steps and structural features, respectively:
providing a steelmaking continuous casting rescheduling system, wherein the system comprises an information acquisition unit, a plant unit, a steelmaking continuous casting production scheduling unit, a disturbance unit, a disturbance setting unit, a steelmaking continuous casting production scheduling plan executing unit, and a steelmaking continuous casting production scheduling plan evaluating unit;
according to one or more parameters (including an objection function and constraint conditions in steelmaking-and-continuous-casting dispatching), establishing a model from obtaining initial information (step 1 of process – see abstract); and
using a dual-approximation or a linear-programming-approximation method to conduct and/or reschedule a continuous casting process (in referring to steps 2-8 of process – see abstract), wherein adaptability of the scheduling plan in an actual production process and effectiveness of guidance to the practical production process can be improved (see abstract).
In addition, it is noted that the steelmaking-and-continuous casting dispatch apparatus of independent claim 5 lacks sufficient structural features that are typical of a continuous casting apparatus, other than what can be interpreted as being a series of numerous sensors and one or more controllers to be operable to obtain continuous casting parameters from which one or more formulas can be derived.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 insofar as definite (in view of the 35 USC 101 and 35 USC 112(a) rejections) are rejected under 35 U.S.C. 103 as being unpatentable over CN 106779486 A.
Regarding claims 2-4 and 6-8, CN ‘486 fails to teach the claimed process with the numerous parameters, formulas, and iterations of the process steps, including operation of the steelmaking-and-continuous casting apparatus to carry out the process.  However, it would have been obvious to one of ordinary skill in the art to determine one or more formulas based on a selected number of continuous casting parameters, in order to obtain and repeatedly conduct an effective continuous casting method, since determination of formulas from continuous casting parameters would be merely within the realm of routine experimentation, and since CN ‘486 discloses these process steps and iterations in order to obtain effective/efficient continuous casting (see abstract).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).  In this instance, the ranges of continuous casting parameters would be conducted by one of ordinary skill in the art to derive the claimed formulas.  In addition, it is noted that the steelmaking-and-continuous casting dispatch apparatus of claims 6-8 lacks sufficient structural features that are typical of a continuous casting apparatus, other than what can be interpreted as being a series of numerous sensors and one or more controllers to be operable to obtain continuous casting parameters from which one or more formulas can be derived.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 21, 2022